 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 139,InternationalUnionofOperating Engineers,AFL-CIO and Fox ValleyConstruction Material Suppleers Association, Inc Cases 30-CC-116 and 30-CC-117April21, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn December 30, 1969, Trial Examiner Joseph INachman issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin certain unfair labor practices within the meaningof the National Labor Relations Act, as amended, andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision Thereafter, the General Counsel and the Charg-ing Party filed exceptions to the Trial Examiner's Deci-sion and supporting briefs and the Respondent fileda brief ir} support of the Trial Examiner's DecisionPursuant to the Provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panelThe Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner iORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, and orders that the complaintbe and it hereby is, dismissed in its entirety'The General Counsel did not allege that the August 5-7 picketingat the Northland Shopping Center violated the Act Rather he introducedevidence regarding this picketing merely as background for the August27 picketing which followed and which was alleged to be violativeof the Act Although the Charging Party urged that the August 5-7picketing did in fact violate the Act the Trial Examiner citingFntoCo v N LR B330 F 2d458 (C A 9)found that this picketingwas not an issue in the case inasmuch as it had not been pleadedand had not been the subject of an amendment to the complaint bythe General CounselWithout necessarily agreeing with the Trial Examiner s interpretation of theFritocasewe find the picketing involvednot to be violative of the Act because Landwehr and Calmn bothprimary employerswere working and had equipment on the site Inthese circumstanceswe find that Respondent was engaged in lawfulprim try picketing during this periodTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH INACHMAN, Trial Examiner These casestried before me at Appleton, Wisconsin on October20,1 involve two complaints,2 issued pursuant to Section10(b) of the National Labor Relations Act as amended(herein theAct), whichI ordered consolidated for hearingand decision,alleging thatLocal 139, International UnionofOperating Engineers,AFL-CIO (hereinUnion orRespondent), violated Section 8(b) (4) (i)(it)(B) ofthe Acton three separate construction projects, hereaftermore particularly detailed,in aid of a primary disputewith the employer members ofFox ValleyConstructionMaterial Suppliers Association,Inc (herein Association),and particularly its members Courtney&Plummer, Inc ,Landwehr,Inc , and Calnin& Goss,Inc (herein C& P, Landwehr and Colvin,respectively)For reasonshereafter stated,Ifind and conclude that the GeneralCounsel failed to establish by a preponderance of theevidence any violation of the Act, and recommend thatboth complaints be dismissedAt thetrial all parties appearedby counselwho wereafforded full opportunity to introduce relevant evidence,to examine and cross-examine witnesses,and to argueorally on the record Oral argument was waived Briefssubmittedby therespective parties have beenduly con-sideredUpon the entire record in the case,includingmyobservation of the demeanor of the witnesses, I makethe followingFINDINGSOF FACT3As the facts with respect to the three projects involvedare different, such facts will be stated separately foreach jobA Ponderosa JobIn mid 1969, Henry R Marohl, Inc (herein Marohl),a general contractor, was engaged in the constructionof a Ponderosa Steak House on a site in or near Oshkosh,Wisconsin For the performance of this contract Marohlemployed some carpenters directly, but also subcontract-ed other carpenter work to Herbert W Jaeger & Associ-ates (herein Jaeger) In addition Marohl awarded a con-tract to C & P for site preparation and asphalt workOn or about July 15, Shaw, an admitted agent ofRespondent, came to the jobsite and talked with threecarpenters employed by Jaeger Shaw told the threecarpenters that Respondent was having trouble withC & P whom he would like to get off the job, andAll dates herein are 1969 unless otherwise indicated'In Case 30-CC-116 complaint issued October 7 on a charge filedAugust 7 In Case 30-CC-117 complaint issued September 11 ona charge filed August 293No issue of commerce or labor organization is presented Thefactswith respect to Respondents status as a labor organization isalleged in the complaints and admitted by the answers LikewiseRespondent stipulated that if the General Counsel called witnessesthey would testify in accordance with the facts pleaded in paragraph2 of each complaint Accordingly I find such facts to be as pleadedMoreover in a prior case to which Respondent was a party theBoard found that Association and its members are engaged in commerceSeeFox Valle) Material Suppliers Association Inc176NLRB No51where the Board gave consideration to whether other activity byRespondent was violative of Section 8(b) (4) (B)182 NLRB No 12 LOCAL 139,INTERNATIONAL UNION OF OPERATING ENGINEERSasked the three carpenters if they would leave the jobifhe (Shaw)so requested,in order to put pressureon persons dealing with C & P One of the men whowas president of a Carpenters local in Oshkosh, toldShaw that when his local had a problem of that naturethey put up a picket Shaw replied that he would prefernot to picket,but would consider that as an alternativeThere is no evidence that any picketing occurred atthis job, or that any carpenter employed by Jaegeror Marohl engaged in a work stoppage Following theaforementioned conversation between Shaw and thethree carpenters,Smith telephoned Henry RMarohladvising him of what Shaw had told the carpentersand that Shaw would be in communication with him 5B The Northland Shopping Center JobM S A Construction Co , Inc(hereinMSA), ageneral contractor in the building and construction indus-try, has a contract for the construction of the NorthlandShopping Center at Appleton,WisconsinMSA contract-ed with Landwehr to remove top soil and to excavatefor footings and footing walls In addition,MSA awardedCalvin a contract to supply sand and related constructionmaterials for this job In early August both Landwehrand Calnin were engaged in the performance of theirrespective contracts and maintained equipment for thatpurpose at the jobsiteOn August 5, counsel for the Charging Party senta telegram to Union Agent Shaw,which the latter admit-tedly received,stating that neither Landwehr nor Calvinwas scheduled to work,nor would they work at thisjob on August 6, and requested that the Union refrainfrom picketing the job on that day Shaw, however,went to the jobsite On or about August 6,and accordingto his uncontradicted testimony observing Landwehr"Based on the credited testimony of Thomas F Smith Shaw admittedthat he visited the Ponderosa job on the occasion referred to andthat he spoke to the carpenters explained that he had a dispute withC & P and asked if he could count on their support if the needtherefor aroseShaw also admitted that the carpenters told him ifhe established a picket line they would honor it To the extent thatShaw s testimony may be regarded as in conflict with that of SmithI credit the latterThe General Counsel also contends that in a telephone conversationlater the same day with Henry R Marohl Shaw threatened Marohlwith picketing of the Ponderosa job unless Marohl got rid of C &P claiming that the only way the Union could put pressure on C& P was through the contractors who did business with it Shawthough admitting that he had a conversation with Marohl denied thathe made such a statement claiming that all he told Marohl was thatinhis conversation earlier that day with the carpenters on the jobthe latter had suggested the placing of pickets but that he had refusedbecause it would not help Respondent and would only injure the carpenterswho recently experienced long periods of unemployment In hisdirect testimony under examination by the General CounselMarohlmade no reference to any threat by Shaw to picket the job his testimonyin that regard developing on the examination by counsel for the ChargingParty It also appears that on July 31 about 2 weeks after his conversationwith Shaw Marohl gave an affidavit to counsel for the Charging Partywhich he said correctly reflects the facts as he then recalled themwhich affidavit makes no mention of any threat by Shaw to picketthe Ponderosa job Under the circumstances I find and conclude thatthere is insufficient credible evidence to establish that Shaw threatenedMarohl with picketing of the Ponderosa job73equipment in operation,'placed a,picket at the entranceto the jobsite,7with a sign reading"Employees ofMembers of Fox Valley Material Suppliers Associationare on Strike Local 139 International Union of Operatmg Engineers ""Later in the day MSA Construction Manager Badalacame to the job and inquired of his job superintendent,Buzanowski the reason for the picketing Buzanowski,unaware of the picketing,said he would go to theproject entrance and check Badala then told Buzanowskito ask Shaw whom he had observed at the job entrance,to come in and talk to him At the job entrance,Buzanowski asked$haw the reason for the picketing,and thelatter replied,"You've got a non-union contractor "Buzanowski then asked Shaw to come into the projectand talk with Badala,which Shaw did 9 Although therecord does not disclose the discussion between Shawand Badala,it does appear that following their discussion,Badala directed Buzanowski to tell Landwehr to removehis equipment from the job Buzanowski carried outBadala's instructions,and then left a message at Shaw'soffice that he had directed Landwehr to remove hisequipmentIn the meantime further telegrams were sent Shawby counsel for the Charging Party Thus, one telegramsent August 6 protested that the job was being picketednotwithstanding that neither Landwehr nor Calnin wasworking or scheduled to work there,and requestedthat the picketing terminate at once Another telegramsent August 6 stated that neither Landwehr nor Calvinwould work at the project on August 7, nor thereafteruntil the Union was first notified,and again requestedthat the picketing cease A further telegram on August7 stated that the equipment heretofore mentioned wouldbe removed from the job between 10 30 a in and noonof that day and would not be returned to the projectwithout advance notice to the Union The equipmentwas removed on August 7, about the hour indicated,and thereupon the picketing ceased 10IA photograph taken by Shaw on August 6 at this jobsite whichis in evidence shows a piece of equipment in operation and Shawidentified the operator as John Landwehr This testimony is not controvertedAccording to Shaw s uncontradicted testimony this was notthe first time that he had been advised that a member of Associationwould not be working at a particular location at a specified timeand he subsequently found the information inaccurate'There is some confusion in the record as to whether this picketingbegan on August 5 or 6 but I deem this irrelevant to a decisionaMy findings as to the language on the sign is based on the creditedand uncontradicted testimony of Shaw that this language w is on allsigns used by Local 139 in its picketing at this site4Before going into the project a little by play occurred which theCharging Party and the General Counsel emphasize but which I regardas of no significanceWhen Buzanowski asked Shaw onto the projectto talk with Badala Shaw protested that he could not cross his ownpicket lineAfter some discussion Shaw asked the picket for permissionto cross the picket linewhich the picket granted and Shaw wentin10The complaint does not allege nor does the General Counselcontend that the aforementioned picketing was violative of the Actitbeing the General Counsels contention that the evidence is merelybackground to establish that alleged subsequent picketing on August27was violative The Charging Party however contends the picketingbetween August 5 and 7 was also violative urging that as the GeneralCounsel has issued a complaint and introduced the evidence he has 74DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General Counsel alleges, but Respondent deniesthat this job was again picketed on August 27. Tosupport his contention, the General Counsel relies uponthe evidence given by MSA job superintendent Buzanow-skiwho testified that on the day in question truckerswere hauling fill from the Landwehr quarry to the jobsiteand that employees of O'Keefe Construction Company(hereinO'Keefe) were spreading the fill as required;that Shaw came to the job and protested that, a "non-union contractor was hauling in," and that he wouldhave to put up a picket; that he argued with Shawthat the fill was being hauled by "independent truckers,"and "union operators" were spreading it; that shortlythereafter picketing began which he reported to Badalawho stated that he would'call Landwehr and stop thefill from coming in; that in about an hour the truckersceased hauling the fill to the jobsite and'the picketingended.Although Buzanowski referred to the haulersas "independent truckers," and the employees spreadingthe fill as "union operators," no testimony was intro-duced to establish that the truckers were in fact "inde-pendent contractors," and if not, who their employerwas. For all the evidence shows the truckers mighthave been employees of Landwehr, whom the latteror Buzanowski regarded as "independent contractors."Whether O'Keefe is a member of Association or not,was not developed in the record, nor does the recordshow whether O'Keefe was working at the project pur-suant to a contractual arrangement with MSA, or withLandwehr or some other member of Association. Shawdenied that the Union picketed this site on August27, claiming that the Unionwas engaged' that day inpicketing at the Schultz quarry, as set forth with respectto the "interchange job." Although I find Buzanowski'stestimony somewhat confusing, and have some doubtthat it is sufficient to establish by a preponderanceof the evidence that this job was picketed on August27, I shall for the purposes of decision so assume."C.TheInterchange JobBoulangerConstruction Company (hereinBoulanger),which isengaged inhighway construction, was awardeda contract by the State of Wisconsin to build an overpasson Highway U.S. 41 in Neenah, Wisconsin.Boulangercontracted with C & P to supply a large quantity offill for this project. The fill was to come from Schultz'quarry located about 2 miles from the highway projectThe quarry is operated by C & P undera long termlease,and C & P delivered fill from the quarry tothe constructionsite in itsown trucks manned by itsown employees. Calnin also hauled fill from the quarryto the highway project in its trucks manned by itsstanding to urge a different theory of violation without infringing upontheGeneral Counsel's authority under Section 3(d) of the Act, withrespect to the issuance and prosecution of complaints The issue ishereafter discussed11In the course of their testimony, both Shaw and Buzanowskireferred to picketing of this job on September 17, but as such isnot alleged in the complaint,and neither the General Counsel northeCharging Party argue in their briefs that this picketing violatedthe Act, I do not consider that questionemployees, but the arrangement pursuant to which thiswas done was not developed in the record. Apparentlybecause C & P and Calnin did not have sufficient equip-ment to haul all the fill Boulanger required, the latter,using its own trucks operated by its employees, alsohauled fill from the quarry to the jobsite. All of thesetrucks shuttled back and forth between the quarry andthe jobsite all through the workday. At the quarry',power equipment owned by C & P, Calnin, and oneidentified in the record only as Foster,t2 loaded thefillonto the trucks. The trucks when going into thequarry did not confine themselves to a particular loader,but went to the loader that happened to be open' forloading at the time.Beginning on August 27, and continuing for 3 businessdays,Respondent picketed the several entrances toSchultz quarry. The picketsignsread, on one side,"Employees of Calnin and Goss, Incorporated, onStrike.Local 139 Operating Engineers," and on theother side, "Our only dispute with Calnin & Goss."13The evidence is uncontradicted thatas Boulanger's driv-ers approached an entrance to the quarry, the picketsorally appealed to them not to enter, and in someinstances threatened said drivers with a fine if theydid so.14Contentions and ConclusionsThe Ponderosa JobThe sole issue with respect to this branch of thecase is whether Shaw's inquiry of the, three carpentersemployed by Jaeger if they would leave the job ifasked to do so, in order to pressure contractors doingbusiness with C & P, constituted the "inducement andencouragement" proscribed by Section 8(b) (4) (i) oftheAct.Upon the entire record I find and concludethat the evidence fails to establish that Shaw inducedor encouraged Jaeger's carpenters to refuse to performservices.Shaw's inquiry of these carpenters if theywould leave the job if he asked them to do so waspurely exploratory, and may not be regarded as a requestor even as a suggestion that the carpenters, leave thejob,and the response of the carpenters that theappropriate way to get them to leave the job was bymeans of a picket line, is at least some indication thatthe carpenters did not regard Shaw's inquiry as aninducement to them to leave the job. That Shaw mayhave pursued the matter further had he gotten a favorable2The recorddoes not reflect Foster's status,nor the arrangementpursuant to which it worked at the quarry Thus, the record doesnot show whether Foster extracted fill for its own purposes, or solelyon behalf of C & P13Why the picketing was not directed at C & P, which operatesthe quarry and had the contract to supply the fill, and with whomthe Union's dispute was then current, the record does not show14Boulanger drivers Kasten and Kratz both credibly testified thatafter having been appealed to by the pickets not to enter the quarry,they nonetheless picked up their loads of fill, delivered them to thejobsite, and returned to the quarry for another load, and at the quarryentrancewere asked by the pickets if they were prepared to paya $50 fine for crossing the picket line LOCAL 139, INTERNATIONAL UNION OF OPERATING ENGINEERSresponse from the carpenters is, of course, beside thepoint.On the entire record, I find and conclude thatthe General Counsel has failed to prove by a preponder-ance of the evidence that Respondent induced or encour-aged Jaeger's employees to engage in a work stoppagein violation of Section 8(b) (4) (i) (B), as alleged inthe complaint, and it will be recommended that suchallegation be dismissed.''NorthlandShoppingCenter JobAs pointed outsupra,fn. 10, General Counsel notonly did not allege that Respondent's picketing at thisjob between August 5 and 7 was violative of the Act,but conceded on the record that no violation resultedtherefrom. His contention on this branch of the caseis that only the alleged picketing on August 27, wasviolative.The Charging Party, however, contends thatboth the August 5-7 and the August 27 picketing wasviolative, and relies uponFrito Co. v. N.L.R.B.,330F.2d 458 (C.A. 9), for the proposition that the ChargingParty has standing to make such contention notwithstand-ing the General Counsel's failure-indeed here his refusalto so frame the complaint. In my view theFritocase,supra,does not support the Charging Party's position.As I readFrito,itsholding is that until a complaintisamended on motion of the General Counsel, or bythe Board on its own motion, a charging party maynot urge as a violation facts or events not pleaded,although he may urge that pleaded facts constitute aviolation on a theory different from that urged by theGeneral Counsel. Applicable Board decisions so hold.SeeTyson's Foods, Inc.,172NLRB No. 244, fn. 7,and the cases there cited. Accordingly, I find and coti-'dude that the validity of the August 5-7 picketing isnot an issue before me, and I make no legal conclusionswith respect to the same.Regarding the picketing on August 27, which I haveassumedarguendodid occur,. I find the evidence insuf-ficient to establish-a burden which the General Counselbears-that the picketing on that day was anything otherthan lawful common situs picketing. The evidence isnot controverted that at the time of this picketing,fillwas being hauled to the jobsite from the Landwehrquarry. If it was in fact being hauled by an employerneutral in the dispute, the General Counsel should have,but did not adduce evidence to establish that fact."'" Having found that in Shaw's telephone conversation with Marohl,the former did not threaten Marohl with picketing of the Ponderosajob, it follows that the General Counsel failed to prove that Respondentviolated Section 8(b)(4)(u)(B) of the Act, with respect to this project,and I shall recommend that the allegations of the complaint in thatregard be dismissed for lack of proof'"As heretofore stated the MSA jobsuperintendent,Buzanowski,referred to the truckers hauling the fill as "independent contractors,"but no testimony was offered to establish that they were in fact "inde-pendent contractors," or if they were "employees," the identity oftheir employer Buzanowski's conclusionary statement with respect tothe status of the truckers, I do not regard as having any evidentiarysignificanceMoreover, the record fails to show the contractual arrange-ment pursuant to which the fill was being hauled to the job If Landwehrhad that contract and arranged with "independent truckers" to haulthe fill, the latter would appear to be performing struck work," and75No contention is made that the picketing was not reason-ably close to the location where the fill was beingdelivered; or that there was any ambiguity or legaldefect in the language on the picket sign."Ifurther find and conclude that Shaw's statementto Job Superintendent Buzanowski on August 27 thathe would have to put up a picket because fill wasbeing hauled to the job from the Landwehr quarry,was not a threat proscribed by Section 8(b) (4) (ii)of the Act, because it was not a threat to picket MSA,but rather a statement of intention to exercise the Union'sright to engage in lawful common situs picketing.GeneralDrivers etc., Local 886 (The Stephens Company),133NLRB 1393, 1395-96Accordingly, I find and conclude that Respondent'spicketing of this job on August 27, assuming that itoccurred, was lawful common situs picketing not pro-scribed by Section 8(b) (4) (i) or (ii) (B) of the Act,and that the allegations of the complaint in that regardshould be dismissed.The Schultz QuarryIncidentThe Schultz quarry being under a long term leaseto,and so far as this record shows operated solelyby C & P, the primary employer, that operation mustbe regarded as a primary, not as a common situs,and I so find and conclude Although there is referencein the testimony to the fact that C & P as well asFoster operated loaders at the quarry, I do not regardihis' testimony sufficient to establish that a neutralemployer was engaged in his business operations atthe quarry. Both C & P and C & G are membersofAssociation and as such primary disputants withthe Union. There is no evidence to establish the arrange-ment- pursuant to which Foster worked at the quarry,or indeed that its employees were engaged at thatlocation. For all that appears Foster may have simplyleased a loader to C & P or C & G, to be operatedby their employees, or may have performed this workwith its own employees under contract with C & Por C & G, to assist them in the performance of theircontracts for delivery of the fill. In any event the burdenrested upon the General Counsel to establish Foster'sRespondent could picket the "independent truckers"in a lawful mannerN L R B vBusinessMachine and Office ApplianceMechanicsConfer-ence Board,228 F 2d 553 (C A 2) In this regard it is relevant tonote that the MSA job superintendent, Buzanowski, testified that hewas told by MSA construction manager, Badala, that the latter wouldcall Landwehr and stop the fill from coming in, and that shortly thereafterthe hauling of the fill stopped and the picketing ceased" The General Counsel argues in his brief that the August 27 picketingwas violative because it was an "effort by the Respondent to enmeshneutrals in its primary dispute"This argument overlooks thefact that all common situs picketing enmeshes neutrals to some extent,but only that common situs picketing is unlawful which is conductedinamanner which fails to meet the cnteria established inMooreDry Dock Co ,92NLRB 547, 553, and the burden of proving thatsuch picketing did not meet the established cnteria rests with theGeneral Counsel The Charging Party argues in its brief that this picketingwas unlawful because only Landwehr's product, and "independenttruckers," as distinguished from Landwehr's employees, were on thesiteAs heretofore stated, if such was the fact, it has not been provenin this record 76DECISIONSOF NATIONALLABOR RELATIONS BOARDstatus as a neutral employer at these premises, andthat Boulanger's employees were entering the premisesonly to do business with that neutral if the quarryisto be regarded as a common situs This he failedto doHaving found the Schultz quarry to be a primarysitus, it follows that Respondent's picketing of thatsitus, and its oral appeals to and inducement of Boulan-ger's drivers not to enter that situs, was lawful primaryactivity not proscribed by Section 8(b) (4) (B)InternationalRiceMillingCo v N L R B341U S 665,and cfNewspaper and Mail Deliveries Union (Interbor-ough News),90 NLRB 2135 I so find and concludeUpon the foregoing findings of fact and the entirerecord in the case, I make the followingCONCLUSIONS OF LAWIC & P C & G,Landwehr,and Marohl are eachemployers and persons within the meaning of Sections2(1) and (2) and 8(b)(4), of the Act,and are engagedin commerce and an industry affecting commerce, withinthemeaning of Sections 2(6) and (7) and 8(b)(4) ofthe Act2The Union is a labor organization within the mean-ing of Sections 2(5) and 8(b) of the Act3The General Counsel has failed to establish thatRespondent engaged in any unfair labor practice allegedin the complaints, and it will be recommended thatsaid complaints be dismissed in their entiretyRECOMMENDED ORDERUpon the foregoing findings of fact and conclusionsof law, and pursuant to Section 10(c) of the Act, itis recommended that the National Labor Relations Boardorder that the complaints herein be dismissed in theirentirety